internal_revenue_service number release date index number ------------------------ -------------------------- ---------------------------------- ------------------------ ------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc corp plr-107765-12 date june legend parent ---------------------------------- ---------------------- ---------------------------- new holdco ----------------------------------------------- ---------------------------- mergerco --------------------------------- ---------------------------- parent llc ----------------------------------- -------------------------------------------- controlled ---------------- ---------------------- ---------------------------- sub sub sub ---------------------------------------------- ---------------------- ---------------------------- --------------- ---------------------- ---------------------------- --------------------------------------------- plr-107765-12 sub sub sub sub sub sub sub sub sub sub ---------------------- ------------------------------- ---------------------------- ---------------------- ---------------------------- ------------------------- ---------------------- ---------------------------- ---------------------------------------------- ---------------------- ---------------------------- ------------------------------------------------------ ---------------------- ---------------------------- --------------------------------------------------- ---------------------- ---------------------------- -------------------------- ---------------------- ---------------------------- ------------------------------------------ ---------------------- ---------------------------- --------------------------------------------- ---------------------- ---------------------------- ---------------------------------- ---------------------- ---------------------------- --------------------------------------------------- ---------------------- ---------------------------- sub ------------------------------------------------------------- ---------------------- ----------------------------------------------------------- plr-107765-12 sub llc ------------------ ---------------------- -------------------------------------------- business a ----------------------- business b ----------------- business c ---------------------------- c operations --------------------------------------------------------------------- --------- ------------- ------------------ ----------------- -------------- ----------- ------- ---------------- ---------------------------------- state x state y a percent b percent c percent n shares year name name dear --------------- this letter responds to a letter dated date requesting rulings as to certain federal_income_tax consequences with respect to the proposed transaction described below the proposed transaction the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the distribution defined in step vii below i satisfies the business_purpose requirement of sec_1_355-2 ii is plr-107765-12 used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or any controlled_corporation or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any distributing_corporation or any controlled_corporation see sec_355 and sec_1_355-7 summary of facts parent is a state x corporation and the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return parent has a single class of common_stock outstanding parent common_stock which is publicly traded parent directly owns all of the equity of the following entities among others each of which is taxable as a corporation for federal_income_tax purposes sub sub sub sub sub sub sub sub sub sub sub sub and sub parent also owns a percent of sub which is taxable as a corporation for federal_income_tax purposes sub owns the remaining b percent of sub parent operates three principal lines of business business a business b and business c in year parent and its subsidiaries sold c operations which related to business b to an unrelated buyer parent has submitted financial information indicating that the operations of each of business a business b and business c has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years parent has determined for what are represented to be valid business reasons to separate business b and business c from business a in connection with the proposed transaction described below parent formed new holdco a state x corporation new holdco has a single class of common_stock outstanding new holdco common_stock all of which is directly owned by parent in turn new holdco formed controlled a state x corporation and mergerco a state x corporation controlled has a single class of common_stock outstanding controlled common_stock all of which is directly owned by new holdco prior to the holding_company merger defined below new holdco controlled and mergerco did not and will not engage in any business activity other than in furtherance of the proposed transaction and held and will hold only nominal assets to facilitate their incorporation and preserve their existence as corporations in preparation for the contribution and the distribution each defined below parent new holdco and mergerco have executed or will execute the reorganization defined in steps i and ii below proposed transaction for what are represented to be valid business reasons parent proposes to undertake the following proposed transaction i mergerco has merged or will merge with and into parent with parent surviving the holding_company merger in connection with the holding_company plr-107765-12 ii iii iv v vi merger the shares of parent common_stock owned by parent’s shareholders were or will be converted automatically into new holdco common_stock on a one-for-one basis and new holdco became or will become the new holding_company of parent approximately one day after the holding_company merger parent converted or will convert to a state x limited_liability_company pursuant to the state x conversion statute and was or will be named parent llc steps i and ii are collectively referred to as the reorganization after the reorganization and effective as of or prior to the date of the distribution controlled will change its name to name sub and sub will be merged with and into sub with sub surviving sub will convert to a state x limited_liability_company pursuant to the state x conversion statute and will be named sub llc step iv is referred to as the sub conversion sub llc will distribute to parent llc all of the stock of sub held by sub llc parent llc will distribute to new holdco percent of the stock of sub and sub new holdco will contribute percent of the interests in parent llc to controlled at the time parent llc’s assets will include percent of the stock of sub sub sub sub sub sub sub sub and sub all of the business b assets owned through sub llc and all other assets owned by parent llc that relate to business b and business c such assets the contributed assets steps v and vi are collectively referred to as the contribution vii new holdco will distribute percent of the stock of controlled to its public shareholders each shareholder will receive one share of controlled in respect of each share of new holdco stock owned by such shareholder step vii is referred to as the distribution effective as of the date of the distribution new holdco is expected to change its name to name in connection with the proposed transaction new holdco and controlled will enter into certain new agreements relating to the separation of business a from business b and business c the continuing arrangements the continuing arrangements will include a tax_sharing_agreement a transition services agreement an employee matters agreement and certain additional continuing agreements regarding supplies and services representations parent makes the following representations with respect to the reorganization plr-107765-12 a b c d e f g h at all times prior to acquiring the assets of parent in the reorganization i new holdco will have been engaged in no business activity other than in furtherance of the proposed transactions ii new holdco will have had no federal tax_attributes attributes described in sec_381 and iii new holdco will have held no assets except for holding x a minimal amount of assets if such assets are required for the purpose of paying new holdco's expenses or required in order to maintain new holdco's status as a corporation in accord with state law y all of the stock of mergerco and z all of the stock of controlled for u s federal_income_tax purposes parent llc will be an entity disregarded as separate from new holdco under sec_301 a in addition new holdco has no plan or intention to make an election pursuant to sec_301_7701-3 to treat parent llc as an association the shareholders of parent will receive solely new holdco stock in the reorganization the fair_market_value of the new holdco common_stock that will be received by each of parent’s shareholders will be approximately equal to the fair_market_value of the parent common_stock surrendered in the exchange immediately following consummation of the reorganization parent’s shareholders will own all of the outstanding new holdco common_stock and will own such stock solely by reason of their ownership of parent common_stock immediately prior to the reorganization following the reorganization each shareholder of new holdco will hold the same percentage of stock in new holdco as the percentage of stock such shareholder previously held in parent new holdco has no plan or intention to issue additional shares of its stock following the reorganization immediately following the consummation of the reorganization and immediately prior to the contribution new holdco will possess the same assets and liabilities as those possessed by parent immediately prior to the reorganization except for assets used to pay expenses_incurred in connection with the reorganization if any assets used to pay expenses of the reorganization if any will constitute less than one percent of the fair_market_value of the net assets of parent immediately prior to the reorganization no assets will be distributed in the reorganization i at the time of the reorganization parent will not have outstanding any warrants options convertible securities or any other type of right pursuant to plr-107765-12 which any person could acquire stock in parent other than warrants options and rights issued under employee equity compensation plans new holdco has no plan or intention to reacquire any of its stock issued in the reorganization however depending on market conditions following the proposed transactions new holdco may conduct share repurchases pursuant to a board authorization to repurchase up to n shares of common_stock which repurchases are expected to meet the requirements of sec_4 b of revproc_96_30 new holdco has no plan or intention to sell or otherwise dispose_of any of the assets of parent acquired in the transaction except for dispositions made in the ordinary course of business or in connection with the contribution and the distribution the liabilities of parent assumed within the meaning of sec_357 by new holdco were incurred by parent in the ordinary course of its business and are associated with the assets transferred parent’s shareholders parent and new holdco will pay their respective expenses if any incurred in connection with the reorganization parent is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 j k l m n the following representations are made with respect to the sub conversion o p q new holdco through parent llc and sub will adopt a plan of conversion under state x law to convert sub into a limited_liability_company the plan_of_liquidation and the sub conversion will occur pursuant to the plan_of_liquidation new holdco through parent llc on the date of adoption of the plan_of_liquidation and at all times thereafter until the sub conversion is completed will be the owner for tax purposes of percent of the single outstanding class of sub stock and sub has no and will have no outstanding warrants options convertible securities or other obligations that may be classified as equity for federal_income_tax purposes no shares of sub will have been redeemed during the three years preceding the sub conversion and any intercompany gain previously realized with respect to the stock of sub or with respect to an asset to which the sub stock is a successor asset within the meaning of sec_1_1502-13 and not previously taken into account will be taken into account immediately before the sub conversion plr-107765-12 r all distributions from sub to new holdco through parent llc pursuant to the sub conversion will be made within a single taxable_year of sub s when the sub conversion occurs sub will cease to be regarded as an entity separate from new holdco for federal_income_tax purposes t u v w x y there is no plan or intention to undertake any_action eg an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 etc and no other circumstances will exist eg the existence of a second regarded_owner of a member interest following the sub conversion that will prevent sub from being disregarded as an entity separate from new holdco through parent llc for federal_income_tax purposes under sec_301_7701-2 and sec_301_7701-3 sub will not have acquired assets in any nontaxable_transaction at any time except for i acquisitions occurring more than three years prior to the sub conversion and ii the acquisition of certain real_estate_assets pursuant to like-kind_exchanges or involuntary_conversions under sec_1031 or sec_1033 except as described above with respect to the c operations no assets of sub have been or will be disposed of by either sub or new holdco except for dispositions in the ordinary course of business dispositions occurring more than three years prior to the sub conversion and dispositions pursuant to the proposed transactions except in connection with the proposed transactions the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sub if persons holding directly or indirectly more than twenty percent in value of the sub stock also hold directly or indirectly more than twenty percent in value of the stock in the recipient corporation after the distribution for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 following completion of the distribution prior to the sub conversion no assets of sub will have been distributed in_kind transferred or sold to parent or new holdco except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the sub conversion sub will report all earned_income represented by the assets that will be deemed distributed to new holdco such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc plr-107765-12 z the fair_market_value of the assets of sub will exceed its liabilities both at the time of the adoption of the plan_of_liquidation and immediately prior to the effective time of the sub conversion aa there is no intercorporate debt existing between sub and parent or new holdco and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the sub conversion bb parent is not and new holdco will not be an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code cc all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed sub conversion have been fully disclosed dd at the time of the distribution the assets of sub that will be contributed to controlled in the contribution will comprise substantially less than c percent of the total assets of controlled by value the following representations are made with respect to the contribution and distribution ee new holdco and controlled and the shareholders of new holdco will pay their respective expenses if any incurred in connection with the contribution and the distribution ff indebtedness if any owed by controlled to new holdco after the distribution will not constitute stock_or_securities gg no part of the consideration to be distributed by new holdco will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of new holdco hh no security holder of new holdco will receive any consideration in the distribution ii jj new holdco and controlled will treat all members of their respective separate affiliated groups within the meaning of sec_355 sags as one corporation in determining whether the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business are satisfied the five years of financial information submitted on behalf of business a conducted by the new holdco sag is representative of the business’s present operation and with regard to such business there have been no plr-107765-12 kk ll substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business b and business c as conducted by the new holdco sag prior to the contribution and distribution and to be conducted by the controlled sag after the contribution and distribution is representative of each business’s present operation and there have been no substantial operational changes in either business since the date of the last financial statements submitted the new holdco sag neither acquired_business a nor acquired control of an entity conducting business a during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution the new holdco sag has been the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner following the distribution mm the new holdco sag neither acquired_business b nor business c nor acquired control of an entity conducting business b or business c during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution the new holdco sag has been the principal_owner of the goodwill and significant assets of business b and business c and the controlled sag will continue to be the principal_owner following the distribution nn following the transaction the new holdco sag and the controlled sag will each continue the active_conduct of business a new holdco sag and business b and business c controlled sag respectively independently and with its separate employees oo the distribution is being carried out for the following corporate business purposes and is motivated in whole or substantial part by one or more of such corporate business purposes i to allow new holdco’s management to focus on business a while allowing controlled to obtain independent management that can focus on business b and business c ii to allow new holdco and controlled to raise capital more efficiently allocate capital more appropriately and eliminate conflicts over capital decisions including over capital structure iii to facilitate research coverage and accurate valuations by analysts and improve the ability of both new holdco and controlled to use their stock as acquisition currency and iv to allow both new holdco and controlled to attract compensate and retain management and key employees through an improved ability to offer equity-based compensation incentives plr-107765-12 pp the distribution is not being used principally as a device for the distribution of the earnings_and_profits of new holdco or controlled or both qq rr ss immediately after the transaction within the meaning of sec_355 either i any person that holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 will have held such an interest in such corporation immediately before the transaction or ii neither new holdco nor controlled is or will be a disqualified_investment_corporation for purposes of sec_355 for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of new holdco stock entitled to vote or percent or more of the total value of shares of all classes of new holdco stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on new holdco stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution tt the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in new holdco or controlled including any predecessor or successor of any such corporation uu the total fair_market_value of the assets transferred to controlled in the contribution will be equal to or exceed the aggregate adjusted_basis of those assets so transferred vv the total adjusted_basis of the assets transferred by new holdco to controlled in the contribution will equal or exceed the sum of the total liabilities assumed within the meaning of sec_357 if any by controlled plus any liabilities to which the transferred assets are subject plr-107765-12 ww the total fair_market_value of the assets transferred by new holdco to controlled in the contribution will exceed the sum of i the total amount of liabilities assumed within the meaning of sec_357 if any by controlled ii the amount of any liabilities owed to controlled by new holdco if any that are discharged or extinguished in connection with the contribution and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain if any received by new holdco from controlled in connection with the contribution xx yy zz the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution the fair_market_value of the assets of controlled will exceed controlled's aggregate basis in those assets immediately after the contribution the liabilities if any assumed within the meaning of sec_357 by controlled in the contribution and the liabilities if any to which the assets transferred in the contribution are subject were incurred in the ordinary course of business and are associated with the assets being transferred aaa new holdco will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of the contribution and distribution bbb no intercorporate debt will exist between new holdco and controlled at the time of or subsequent to the distribution other than short-term balances related to the shared costs incurred in carrying out the proposed transactions which will be settled as soon as practicable following the distribution ccc immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further new holdco’s excess_loss_account with respect to the controlled stock if any will be included in income immediately before the distribution see sec_1_1502-19 ddd payments made in connection with all continuing transactions including the continuing arrangements between new holdco or any of its subsidiaries and controlled or any of its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length eee no two parties to the transaction are investment companies as defined in sec_368 and iv plr-107765-12 fff controlled will be a u s real_property holding corporation as defined in sec_897 immediately after the distribution rulings based solely on the information submitted and the representations made and conditioned upon distributing’s execution of the closing_agreement attached hereto and made a party hereof we rule as follows on the reorganizaiton for u s federal_income_tax purposes the reorganization will be treated as a transfer by parent of its assets to new holdco in exchange for new holdco common_stock and new holdco's assumption of the liabilities of parent followed by a liquidation of parent in which the new holdco common_stock was distributed to the shareholders of parent in cancellation of their interests in parent the reorganization will qualify as a reorganization within the meaning of sec_368 parent and new holdco will each be a party to the reorganization under sec_368 parent will not recognize gain_or_loss on the transfer of its assets to new holdco in exchange for new holdco common_stock and the assumption by new holdco of the liabilities of parent sec_361 and sec_357 new holdco will not recognize gain_or_loss on its receipt of parent’s assets in exchange for new holdco common_stock and the assumption of parent’s liabilities sec_1032 immediately after the reorganization new holdco’s basis in each asset received from parent will be the same as parent’s basis in the asset immediately before the reorganization sec_362 new holdco’s holding_period of the parent assets in the hands of new holdco will include the period during which parent held such assets sec_1223 parent will not recognize gain_or_loss on the distribution of the new holdco common_stock to parent’s shareholders in exchange for each share of parent common_stock sec_361 parent’s shareholders will not recognize gain_or_loss upon the receipt of new holdco common_stock in exchange for parent stock sec_354 the basis of new holdco common_stock received by each of parent’s shareholders will be the same as such shareholder’s tax basis in its shares of parent common_stock surrendered in exchange therefor sec_358 the holding_period of each of parent’s shareholders in the new holdco common_stock received will include the period during which such plr-107765-12 shareholder held the shares of parent common_stock surrendered in exchange therefor provided that the parent stock is held as a capital_asset on the date of the exchange sec_1223 as provided by sec_381 and sec_1_381_c_2_-1 new holdco will succeed to and take into account the earnings_and_profits e_p or deficit in e_p of parent at the effective time of the reorganization any deficit in e_p of new holdco or parent will be used only to offset e_p accumulated after that time pursuant to sec_381 and sec_1_381_a_-1 new holdco will succeed to and take into account the items of parent described in sec_381 as of the date of the reorganization new holdco will take these items into account subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the treasury regulations thereunder the taxable_year of parent’s affiliated_group will not end as a result of the reorganization and such taxable_year will continue with new holdco as the successor to parent in its capacity as the common parent of the affiliated_group_of_corporations of which parent was the common parent sec_1_381_b_-1 and sec_1_1502-75 new holdco will continue to use the taxpayer_identification_number previously assigned to parent revrul_73_526 1973_2_cb_404 based solely on the information and representations submitted and conditioned upon distributing’s execution of the closing_agreement attached hereto and made a part hereof we rule as follows on the sub conversion for u s federal_income_tax purposes the sub conversion will be treated as if sub distributed all of its assets and liabilities to new holdco through parent llc in complete_liquidation of sub under sec_332 no gain_or_loss will be recognized by new holdco on the deemed receipt of the assets and liabilities of sub pursuant to the sub conversion sec_332 no gain_or_loss will be recognized by sub on the deemed_distribution of its assets and liabilities to new holdco through parent llc in the sub conversion and distribution sec_337 the basis of each asset of sub deemed received by new holdco pursuant to the sub conversion will be the same as the basis of that asset in the hands of sub immediately before the sub conversion sec_334 plr-107765-12 the holding_period of each asset of sub deemed received by new holdco pursuant to the sub conversion will include the period during which sub held such asset sec_1223 new holdco will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 1’s e_p is already reflected in new holdco’s e_p new holdco will succeed to and take into account the e_p or deficit in e_p of sub as of the date of the sub conversion sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the e_p of sub will be used only to offset e_p accumulated after the date of the sub conversion sec_381 based solely on the information and representations submitted and conditioned upon distributing’s execution of the closing_agreement attached hereto and made a part hereof we rule as follows on the contribution and distribution the contribution and the distribution taken together will qualify as a reorganization within the meaning of sec_368 new holdco and controlled will each be a party to the reorganization within the meaning of sec_368 new holdco will not recognize any gain_or_loss on its transfer of the contributed assets to controlled in exchange for controlled stock and controlled’s assumption_of_liabilities in the contribution sec_361 and b and a controlled will not recognize any gain_or_loss on its receipt of the contributed assets from new holdco in exchange for controlled stock and controlled’s assumption_of_liabilities in the contribution sec_1032 controlled’s basis in each of the contributed assets received from new holdco in the contribution will equal the basis of such asset in the hands of new holdco immediately before the contribution sec_362 controlled’s holding_period in each of the contributed assets received from new holdco in the contribution will include the period during which such asset was held by new holdco sec_1223 new holdco will not recognize any gain_or_loss on its distribution of the controlled common_stock to its shareholders in the distribution sec_361 plr-107765-12 the new holdco shareholders will not recognize any gain_or_loss and will not include any amount in income upon the receipt of controlled common_stock in the distribution sec_355 each new holdco shareholder’s basis in the new holdco common_stock and the controlled common_stock immediately following the distribution will equal the basis of the new holdco common_stock that the shareholder held immediately before the distribution allocated between the new holdco common_stock and the controlled common_stock in proportion to their relative fair market values at the time of the distribution in accordance with sec_358 and c and sec_1_358-2 each new holdco shareholder’s holding_period in the controlled common_stock received in the distribution will include the holding_period of the new holdco common_stock with respect to which the distribution is made provided that the shareholder holds such new holdco common_stock as a capital_asset on the date of the distribution sec_1223 earnings_and_profits if any will be allocated between new holdco and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 closing_agreement in connection with the issuance of this ruling letter a closing_agreement is being entered into between the internal_revenue_service and the taxpayer with respect to certain of those issues affecting its tax_liability on the basis set forth above pursuant to our practice with respect to such agreements the closing_agreement contains a stipulation to the effect that any change or modification of applicable statutes enacted subsequent to the date of this agreement and made applicable to the taxable_period involved will render the agreement ineffective to the extent that it is dependent upon such statutes this private_letter_ruling will become effective upon execution of the closing_agreement caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular we express no opinion regarding i whether the proposed transaction satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii whether the proposed transaction is part of a plan or series of related transactions under sec_355 this agreement will become effective upon the execution of the closing plr-107765-12 agreement parent has not represented that neither parent nor new holdco has been a united_states_real_property_holding_corporation as defined in sec_897 at any time during the five-year period ending on the date of the distribution that new holdco will not be a united_states_real_property_holding_corporation immediately after the distribution or that no foreign_person will hold greater than five percent of the stock of new holdco on the date of the distribution therefore no opinion is expressed regarding the federal tax consequences to any greater than five percent foreign shareholder under sec_897 as a result of the distribution proceduralstatements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely _________________________ maury passman senior technician reviewer branch office of the associate chief_counsel corporate cc
